Exhibit 10.16


2010-2011 EXTENSION TO
JUNE 15, 2006 AMENDED
GLOBAL GOLD CORPORATION– DRURY J. GALLAGHER
EMPLOYMENT AGREEMENT





AMENDMENT entered on August 19, 2010 and effective as of the 1st day of July,
2010 between Global Gold Corporation, a Delaware corporation (the "Company"),
and Drury J. Gallagher (the "Employee") to the Employment Agreement between the
parties dated as of February 1, 2003 as previously amended as of the  day of
June 15, 2006 (the "Agreement").


W I T N E S S E T H :


WHEREAS, the Company has employed the Employee as Treasurer and Chairman
Emeritus and needs to retain  the active service of the Employee in light of the
Company’s obligations and in light of other considerations;
 
WHEREAS, the Corporation and the Employee desire to memorialize the automatic
extension ratified by the Corporation on June 18, 2010 and enter into an
extension of the Agreement on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, the parties hereto agree as follows:


 
1.
CHANGE IN TERM OF AGREEMENT. The term of the Agreement is extended pursuant to
the Agreement  until June 30, 2011.

 
 
2.
COMPENSATION. Employee’s annual compensation for the term of this amendment
shall be at a base salary of $125,000 per year and 20,000 shares vesting in two
installments on August 19, 2010 and December 31, 2010, and pursuant to the terms
set forth in the Restricted Stock Award attached to this Extension, and 100,000
Options vesting on November 19, 2010.




 
3.
SURVIVAL OF AGREEMENT.   This Extension is limited as specified above and shall
not constitute a modification or waiver of any other provision of the Agreement
except as required by terms agreed here.  Except as specifically amended by this
Extension, the Agreement terms shall remain in full force and effect and all of
its terms are hereby ratified and confirmed.

 


 IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


 
GLOBAL GOLD CORPORATION

 
 

 
By___________________________
________________________

 

 
Van Z. Krikorian, Chairman and CEO
Drury J. Gallagher